internal_revenue_service department of the treasury number release date index nos washington dc person to contact telephone number refer reply to c tege eb qp plr-118309-02 date date legend employer ein plan participant state m dear this responds to your letter of date and subsequent correspondence on behalf of employer requesting a ruling concerning the proposed deferred_compensation plan under which employer intends to provide benefits under sec_457 and sec_457 of the internal_revenue_code_of_1986 and a related trust employer is exempt from federal_income_tax under sec_501 and is a supporting_organization within the meaning of sec_509 employer has recently established a retirement_plan comprised of two deferred_compensation agreements that employer has entered into with participant a key_employee of employer the first of the agreements plan a is designed to be an eligible_deferred_compensation_plan within the meaning of sec_457 the second of these agreements plan b is designed to be an ineligible deferred_compensation plan within the meaning of sec_457 both plan a and plan b are designed solely to benefit participant under plan a participant may elect to defer compensation he would have received for services rendered to employer until attainment of age ½ disability death separation_from_service with employer or until the occurrence of an unforeseeable_emergency participant may participate in plan a only by signing a participation_agreement participant’s election to defer compensation under plan a must be filed prior to the beginning of the month in which his salary reduction agreement becomes effective plan a provides for a maximum amount that may be deferred by participant in any taxable_year and also provides for a catch up contribution for amounts deferred for one or more of participant’s last three taxable years ending before he attains normal_retirement_age under plan a with certain limitations participant may elect the manner in which the deferred amounts will be distributed subsequent to the participant’s severance_from_employment and prior to the date benefits would commence under plan a the participant may make one election which shall be irrevocable to determine when benefits will be distributed or to change a previous election made prior to separation_from_service if participant fails to make a timely election distribution will commence at the time and in the manner set forth in the plan the manner and time of benefit payout must meet the distribution_requirements of sec_401 and sec_457 under plan b employer will credit certain amounts to participant’s account in the plan plan b does not include provisions limiting the amount deferred to the lesser_of dollar_figure or percent of participant’s includible_compensation participant will receive all amounts credited to the sec_457 account including all earnings and gains and losses allocable thereto only if the participant’s employment ends due to a full completion of the employment term under plan b on or after reaching retirement date the first day of the month that occurs after participant attains age b death c disability or d termination of employment by employer other than for cause if the participant voluntarily terminates employment with employer or if he is terminated by employer for good cause prior to his retirement date all amounts credited to the sec_457 account shall be irrevocably forfeited and no further amounts shall be paid to him any such forfeited amounts shall be paid_by the trustee to employer pursuant to the terms of the trust upon the termination of the participant’s employment with the employer prior to his retirement date by reason of disability all amounts credited to the sec_457 account shall be paid to him in a lump sum sixty days after such termination upon the death of the participant prior to his retirement date all amounts credited to the sec_457 account shall be paid to a beneficiary designated by the participant in a lump sum sixty days after the participant’s death provided that if the participant fails to designate a beneficiary or if such designation is for any reason illegal or ineffective or if no designated_beneficiary survives the participant the amounts credited to the sec_457 f account shall be paid to the duly appointed legal_representative of his estate to assist it in providing assets from which to pay the benefit obligations to the participant under plan a and plan b employer has adopted a_trust the trust with an unrelated third party as trustee trustee the trust as amended conforms to the model language contained in sec_5 of revproc_92_64 1992_2_cb_422 that serves as a safe_harbor against the constructive receipt of income and the realization of economic benefit the trust is a valid trust under state m’s law under the plans and the trust the interests of participant and his beneficiaries in the trust are no greater than those of any other general unsecured creditor of the employer under the plans participant has the right to request that employer designate deferred amounts credited to his plan accounts as invested among the available investment options established by employer employer may choose whether it invests according to such requests in its sole discretion by contrast the trustee has complete discretion regarding his investment of amounts contributed to the trust the trustee has the duty to invest the trust assets in accordance with the tems of the trust agreement at all times the trust assets will be subject_to the claims of employer’s general creditors if employer becomes insolvent as defined in the trust agreement employer’s chief_executive_officer and its board_of directors have the duty to inform the trustee of employer’s insolvency upon receipt of such notice or other written allegations of employer’s insolvency the trustee will suspend the payment of benefits with respect to participant and any beneficiaries in the plan if the trustee determines in good_faith that employer is not insolvent or is no longer insolvent the trustee will resume the payment of benefits if employer is insolvent the trustee shall hold the trust corpus for the benefit of employer’s general creditors the plans and trust provide that all amounts deferred under the plans all property and rights purchased with such amounts and all income attributable to such amounts property or rights will remain until made available to the participant or other beneficiary solely the property and rights of employer subject only to the claims of employer’s general creditors participant has only employer’s unsecured promise to pay deferred_compensation pursuant to the plans the rights of the participant or his beneficiaries to payments pursuant to the plans and trust agreement are nonassignable and the interests in benefits under the plans and the trust agreement are not subject_to attachment pledge garnishment encumbrance or other legal process sec_83 of the internal_revenue_code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor’s creditor for example in a_trust or escrow account sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to a taxpayer’s account or set apart or otherwise made available so that the taxpayer may draw upon it at any time however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee’s sole benefit 16_tc_244 aff’d per curiam 194_f2d_541 6th cir revrul_60_31 situation in revrul_72_25 1972_1_cb_127 and revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer’s purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer’s asset subject_to claims of the employer’s creditors sec_457 of the code provides rules for the deferral of compensation by an individual participant in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 provides that for a sec_457 plan to be a eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ½ ii when the participant is separated from service with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations however sec_401 generally allows plans to postpone the required_beginning_date until april of the calendar_year following the later of the calendar_year in which the employee retires or in which he attains sec_457 provides that if a sec_457 plan is or becomes an ineligible plan then the deferred_compensation shall be included in the gross_income of the participant or beneficiary for the first taxable_year in which there is no substantial_risk_of_forfeiture of the rights to such compensation and the tax treatment of any amount made available under such plan to a participant or beneficiary shall be determined under sec_72 relating to annuities sec_457 of the code governs the tax treatment of a participant in a plan of an eligible_employer if the plan provides for a deferral of compensation but is not an eligible_deferred_compensation_plan sec_457 states that sec_457 does not apply to a plan described in sec_401 which includes a_trust exempt from tax under sec_501 to an annuity plan or contract described in sec_403 to that portion of any plan which consists of a transfer of property described in sec_83 or to that portion of any plan which consists of a_trust to which sec_402 applies in general sec_457 f a of the code provides that the amount of compensation which is deferred under a plan subject_to sec_457 is included in the participant’s or beneficiary’s gross_income for the first taxable_year in which there is no substantial_risk_of_forfeiture of the rights to the compensation sec_457 provides that for purposes of sec_457 the rights of a person to compensation are subject_to a substantial_risk_of_forfeiture if such person ‘s rights to such compensation are conditioned upon the future performance of substantial services by any individual sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 and the regulations thereunder whether a risk of forfeiture is substantial depends upon the facts and circumstances a substantial_risk_of_forfeiture exists where rights in property that are transferred are conditioned directly or indirectly upon the future performance of substantial services by a person or the occurrence of a condition related to a purpose of the transfer and the possibility of forfeiture is substantial if such condition is not satisfied the regularity of the performance of services and the time spent in performing such services tend to indicate whether services required by a condition are substantial see section1-83-3 c sec_1_83-3 example of the regulations provides by way of example that where a corporation transfers to an employee shares of stock in the corporation at dollar_figure per share and the employee is obligated to sell the stock to the corporation at dollar_figure per share if he terminates his employment with the corporation for any reason prior to the expiration of a two year period of employment the employee’s rights to the stock are subject_to a substantial_risk_of_forfeiture during such two year period if the conditions on transfer are not satisfied it is assumed that the forfeiture provision will be enforced sec_301_7701-4 of the procedure and administration regulations provides that generally an arrangement will be treated as a_trust if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit sec_671 of the code provides that where a grantor shall be treated as the owner of any portion of a_trust under subpart e part i subchapter_j chapter of the code there shall then be included in computing the taxable_income and credits of the grantor those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against tax of an individual sec_677 of the code provides that the grantor shall be treated as the owner of any portion of a_trust whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party is or both may be held or accumulated for future distribution to the grantor sec_1_677_a_-1 of the regulations provides that under sec_677 of the code a grantor is in general treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor under the terms of the trust assets may be placed in trust to be used to provide deferred_compensation benefits to participant however the trustee has the obligation to hold the trust assets and income for the benefit of employer’s general creditors in the event of insolvency the trust agreement further provides that an employee receives no beneficial_ownership in or preferred claim on the trust assets therefore although the assets are held in trust in the event of employer’s insolvency they are fully within reach of employer’s general creditors as are any other general assets of employer_provided i that the creation of the trust does not cause either plan a or plan b to be other than unfunded for purposes of title i of the employee_retirement_income_security_act_of_1974 and ii that the provision of the trust requiring use of the trust assets to satisfy the claims of employer’s general creditors in the event of employer’s insolvency is enforceable by the general creditors of employer under federal and state law and based on the information submitted and representations made we conclude as follows plan a established by employer constitutes an eligible_deferred_compensation_plan as defined in sec_457 plan b established by employer constitutes an ineligible deferred_compensation plan as defined in sec_457 amounts of compensation deferred in accordance with plan a including any income attributable to the deferred_compensation will be includible in gross_income for the taxable_year or years in which amounts are paid or otherwise made available to participant or a beneficiary in accordance with the terms of plan a benefits under plan b are subject_to a substantial_risk_of_forfeiture until the earliest of the date participant dies terminates service due to disability or attains age accordingly under sec_457 amounts credited by employer under plan b are included in the gross_income of participant or his beneficiaries when they vest in the earliest of the taxable_year in which participant dies terminates service due to disability or attains age if participant is in employer’s employ on attaining age the trust will be classified as a_trust within the meaning of sec_301_7701-4 because the principal and income of the trust may be applied in discharge of legal obligations of employer under sec_677 employer shall be treated as the owner of the trust accordingly under sec_677 there shall be included in computing employer’s taxable_income and credits those items of income deductions and credits against tax of trust subject_to the provisions of the code applicable to sec_501 organizations neither the adoption of plan a or plan b nor the creation of the trust nor employer’s contributions of assets to the trust will result in a transfer of property to participant or beneficiary for purposes of sec_83 or sec_1_83-3 neither the adoption of plan b nor the creation of the trust nor employer’s contributions of assets to the trust will cause any amount to be included in the gross_income of participant or his beneficiaries under the cash_receipts_and_disbursements_method of accounting pursuant to either the constructive_receipt_doctrine of sec_451 the economic_benefit_doctrine or sec_457 no opinion is expressed concerning the timing of the inclusion in income of amounts deferred or payable under any plan other than employer’s plans described above if the plans are significantly modified this ruling will not necessarily remain applicable this ruling is directed only to employer and applies only to the plans submitted on date as modified by the revisions submitted on date sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_2003_1 2003_1_irb_1 however when the criteria in section dollar_figure of revproc_2003_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely robert d patchell chief qualified_plans branch office of the division counsel associate chief_counsel tax exempt and government entities
